Three orders and judgment of Supreme Court, New York County, entered on April 24, November 8, November 15, and November 16, 1973, respectively, insofar as appealed from, unanimously affirmed, without costs and without disbursements. Concur — Nunez, J. P., Murphy, Tilzer and Moore, JJ.; Kupferman, J., concurs in the following memorandum, as to order entered April 24, 1973: The interrogatories submitted by the defendant-respondent City of New York by and large request information more properly within its knowledge than that of the plaintiff-appellant. However, the representative of the city on the oral argument stated that all that is really requested is those records actually in the possession of the plaintiff-appellant. With this limitation and the need for an expeditious determination of this matter, no further comment is necessary.